Citation Nr: 0818159	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative arthritis and herniated 
nucleus pulposus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to August 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Milwaukee RO that denied a rating in 
excess of 20 percent for the veteran's low back disability.  
A July 2007 rating decision increased the rating to 40 
percent, effective the date of the claim.  In April 2008, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.

In an August 2007 supplemental statement of the case (SSOC) 
it was noted that there appeared to be an inferred informal 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  The veteran was provided 
a VA Form 21-8940, and advised that if he wished to pursue a 
TDIU claim, he should complete and submit such form.  He has 
not done so, and the Board finds there is no pending claim 
for TDIU.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

At the April 2008 Travel Board hearing, the veteran testified 
that he falls at least 8-10 times a year due to his low back 
"giving out".  VA treatment records also note his reports 
of sudden falling, and complaints of leg numbness and 
tingling.  This raises a question of whether the veteran's 
low back disability has neurological manifestations that are 
separately ratable, and a neurological examination is needed 
to address the medical questions raised.  

Furthermore, the veteran has indicated that he receives 
treatment for his low back disability from VA.  Updated 
records of such treatment are likely to contain pertinent 
information; are constructively of record; and must be 
secured.  
Significantly, the United States Court of Appeals for 
Veterans Claims (Court) has held that "staged" ratings are 
appropriate in an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment he has 
received for his low back disability 
since September 2007, then secure for the 
record copies of the complete records of 
all such treatment.  Specifically, 
reports of any VA treatment must be 
obtained.

2.  The RO should then arrange for the 
veteran to be examined by a neurologist 
to determine whether he has neurological 
manifestations associated with his 
service connected low back disability.  
The examiner must review the veteran's 
claims folder in conjunction with the 
examination, and any indicated tests or 
studied should be completed.  Upon 
evaluation of the veteran and review of 
his claims file the examiner should:  
Specify whether or not the veteran has 
neurological manifestations associated 
with his service connected low back 
disability, and if such manifestations 
are found identify the nerve(s) involved.  
Also if neurological manifestations of 
the low back disability are found 
present, the examiner should comment on 
the extent of neurological impairment 
that is shown, i.e., whether it is 
equivalent to neuritis, neuralgia, or 
incomplete or complete paralysis of the 
affected nerve.  The examiner should 
comment on the nature and degree of 
functional impairment that would be 
expected with the nerve pathology found.  
The examiner must explain the rationale 
for all opinions given, and should 
specifically comment on the veteran's 
reports of sudden falls because his back 
"gives out", and complaints of leg 
numbness and tingling.

4.  The RO should then readjudicate the 
claim, making a specific determination as 
to whether or not the veteran has 
separately ratable neurological 
manifestations associated with his 
service connected low back disability.  
If a further increase in the rating 
remains denied, the RO should issue an 
appropriate SSOC and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).

